Case 1:13-cr-00327-PGG Document 217 Filed 11/08/18 Page 1 of 2

 

MICHAEL LEVITIS

Petitioner

VS

UNITED STATES OF AMERICA Case No: 15 Civ 8977 (PGG); 13 Cr. 327 (PGG)
Respondent

November 4, 2018
Dear Judge Gardephe,

| am writing to you to respectfully ask you for an Order to direct the Probation Department for the Eastern District of New York
release my passport to my mother Eva Levitis at 132 Norfolk Street, Brooklyn, NY 11235. | believe that my passport is still held
by the Eastern District of NY from my previous case.

| would like to have all my documents in order for my Release Date a few years from now, or sooner if my appeal is successful.
If the Passport is expired, my mother should be able to renew it while | am still incarcerated. Having valid documents will help
me with intergration back into society upon my release.

Thank you for your consideration,
Micka 3

Michael Levitis

Inmate Number 78297-053

FCI Otisville - Camp

PO Box 1000

Otisville, NY 10963
 

 

SM ychae\ Levykd ——

     

  

CIREGISTER NUMBER— +5 2 D}— OS 3 WESTCHESTER WY OS

©FEDERAL CORRECTIONAL INSTITUTION : fs

7 P.0)BOx 1000 Eee Ace ss es SO Pe a epee eae
0. OTISVILLE, NY 10963 : ja

wg
4
oo
Be

> 78297-053—
Sdny Pro Se Intake Unit
Southern District of NY
500 Pearl ST
Room 200
NEW YORK, NY 10007
United States

 

eteeees

{OOO F-iSiBSS gad] jag] sad ggg fpdeg yea gga) gasdd ads gf gysgull iti jeg)

 

 

Case 1:13-cr-00327-PGG Document 217 Filed 11/08/18

 
